
	
		II
		112th CONGRESS
		2d Session
		S. 3188
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To increase the authorized number of Weapons of Mass
		  Destruction Civil Support Teams.
	
	
		1.Increase in authorized number
			 of Weapons of Mass Destruction Civil Support TeamsSection
			 1403(a) of the Bob Stump National Defense Authorization Act for Fiscal Year
			 2003 (Public Law 107–314; 116 Stat. 2676; 10 U.S.C. 12310 note) is
			 amended—
			(1)in paragraph (1),
			 by striking 23 and inserting a minimum of 25;
			 and
			(2)by striking
			 55 teams each place it appears and inserting 57
			 teams.
			
